EXECUTION VERSION




Exhibit 10.7

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This Amendment No. 1 to the Employment Agreement (the "Amendment") is made as of
June 15, 2007, by and between RathGibson, Inc., RGCH Holdings Corp., RGCH
Holdings LLC (collectively, the "Employers"), and Nick Cray ("Employee").

WHEREAS, the Employers and Employee are parties to an Employment Agreement dated
as of March 3, 2006 (the "Employment Agreement"); and

WHEREAS, the Employers and Employee desire to amend the Employment Agreement.

NOW, THEREFORE, the parties agree as follows:

1.

All references in the Employment Agreement, and all Exhibits thereto, to Castle
Harlan Partners IV, L.P. and Castle Harlan, Inc. shall be removed from the
Employment Agreement and such exhibits.

2.

RGCH Holdings LLC hereby assigns its rights and obligations under the Employment
Agreement to RG Tube Holdings LLC ("RG Tube") pursuant to section 9.6 of the
Employment Agreement.  RG Tube shall replace RGCH Holdings LLC as a party to the
Employment Agreement and all references to the LLC in the Employment Agreement
and all Exhibits thereto shall refer to RG Tube.  The Employee hereby
acknowledges and agrees that RGCH Holdings LLC has satisfied its obligations
under the Employment Agreement and has assigned its rights and obligations under
the Employment Agreement to RG Tube.

3.

Section 4.2 shall be amended in its entirety to read as follows:

"Bonus.  The Employee shall be eligible to receive an annual bonus of up to 200%
of Base salary ("Bonus") under a plan established by the Company or the Board
(or a Committee thereof).  The Employee's target bonus shall be 100% of Base
Salary (the "Target Bonus")."

4.

To the extent not amended hereby, the Employment Agreement shall continue with
full   force and effect in accordance with its terms.





 

 

 







5.

IN WITNESS WHEREOF, this Amendment has been entered into as of the date first
set forth above.

RATHGIBSON, INC.

NICK CRAY

/s/ Harley B. Kaplan                                     

/s/ Nick Cray                                           

By:  Harley B. Kaplan

By:  Nick Cray

Title:  President and Chief Executive Officer

RGCH HOLDINGS CORP.

/s/ Harley B. Kaplan                                   

By:  Harley B. Kaplan

Title:  Chief Executive Officer


RGCH HOLDINGS LLC

/s/ William M. Pruellage                             

By:  William M. Pruellage

Title:  President

RG TUBE HOLDINGS LLC

/s/ Edward A. Johnson                              

 

By:  Edward A. Johnson

Title:  President








 

 

 





